Citation Nr: 1619053	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  10-42 911	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for a post- L5-S1 laminectomy lumbar spine disability from November 1, 2009 through March 15, 2011 and from June 1, 2011.

2.  Entitlement to ratings for right lower extremity radiculopathy in excess of 10 percent prior to February 14, 2014 and in excess of 20 percent from that date.

3.  Entitlement to a rating in excess of 10 percent for left lower extremity radiculopathy.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife
ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1961 to August 1964.  These matters are before the Board of Veterans' Appeals (Board) on appeal from December 2009 and September 2010 rating decisions of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  In February 2012, a Travel Board hearing was held before the undersigned; a transcript is in the record.  In December 2013, the case was remanded for additional development.  A June 2014 rating decision increased the rating for right lower extremity radiculopathy to 20 percent, effective February 14, 2014; as this grant did not represent a total grant of the benefits sought on appeal, both "stages" of the rating remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  In September 2015, the case was again remanded for additional development.

[A temporary total (100 percent) convalescence rating (under 38 C.F.R. § 4.30) was assigned for the lumbar spine disability from August 6, 2009 through October 31, 2009 and from March 16, 2011 through May 31, 2011.  Accordingly, the matter of the rating for those periods is moot and will not be addressed herein.]

The issues of entitlement to a certificate of eligibility for a special home adaptation grant for a chair in the shower (raised in a September 2014 written statement), and entitlement to a total disability rating based on individual unemployability due to [non-specified] service-connected disabilities (TDIU), an increased rating for a left knee disability, an increased rating for a right ankle disability, and service connection for gastroesophageal reflux disease (GERD), and for hearing loss (raised in a July 2015 written statement) have been raised as indicated, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 CFR Parts 3, 19, and 20 (2015)).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  From November 1, 2009 through March 15, 2011 and from June 1, 2011, the Veteran's lumbar spine disability has been, and is, manifested by forward flexion to 30 degrees at worst when considering his complaints of pain and functional loss, but with no ankylosis, incapacitating episodes (of bed rest prescribed by a physician), or associated neurological manifestations shown [other than the radiculopathy of both lower extremities, fecal incontinence, and urinary incontinence which are already service-connected].

2.  Prior to February 14, 2014, the Veteran's right lower extremity radiculopathy was manifested by no more than mild incomplete paralysis of the external popliteal nerve, and moderate or severe incomplete paralysis or complete paralysis were not shown; from February 14, 2014, such disability has been manifested by no more than moderate incomplete paralysis of the external popliteal nerve, and severe incomplete paralysis or complete paralysis is not shown.

3.  The Veteran's left lower extremity radiculopathy has been manifested throughout by no more than mild incomplete paralysis of the external popliteal nerve; moderate or severe incomplete paralysis or complete paralysis is not shown.


CONCLUSIONS OF LAW

1.  A rating in excess of 40 percent for lumbar spine disability is not warranted for the period from November 1, 2009 through March 15, 2011 and/or from June 1, 2011).  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Code 5243 (2015).

2.  Ratings for right lower extremity radiculopathy in excess of 10 percent prior to February 14, 2014 and/or in excess of 20 percent from that date are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Code 8521 (2015).

3.  A rating for left lower extremity radiculopathy in excess of 10 percent is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Code 8521 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims for increased ratings.

Regarding the claim for an increased rating for lumbar spine disability, an October 2009 letter explained the evidence necessary to substantiate the claim, the evidence VA is responsible for providing, the evidence the Veteran is responsible for providing, and how VA assigns disability ratings and effective dates of awards (i.e., the generic notice required in claims for increase).  At the hearing before the undersigned, the Veteran was advised of the criteria for a higher rating for his lumbar spine disability.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  He has received all critical notice, has had ample opportunity to respond/supplement the record, and has not alleged prejudice from a notice defect; see Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Regarding the claims for increased ratings for right and left lower extremity radiculopathy, as the September 2010 rating decision on appeal granted service connection and assigned disability ratings and effective dates for these awards, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  At the hearing before the undersigned, the Veteran was advised of what would warrant higher ratings for his right and left lower extremity radiculopathy.  See Bryant, 23 Vet. App. at 488.  A December 2015 supplemental statement of the case (SSOC) provided notice on the "downstream" issue of entitlement to increased initial ratings, and readjudicated the matters after the Veteran and his representative responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  He has received all critical notice, has had ample opportunity to respond/supplement the record, and has not alleged prejudice from a notice defect.  See Shinseki, 129 S. Ct. at 1696.

The Board notes that the September 2015 remand and the December 2015 SSOC were initially mailed to an incorrect address for the Veteran (and thereafter returned to sender).  The record reflects that the Board has since updated the Veteran's address and re-mailed pertinent documents (including the September 2015 remand) to the Veteran, and that his representative has received copies of all correspondence (both original and re-mailed).  Therefore, the Board finds that no prejudice results to the Veteran in proceeding with the adjudication of his appeals at this time.

The Veteran's pertinent treatment records have been secured.  The AOJ arranged for pertinent VA examinations in October 2009 [two days before his temporary total rating ended], January 2011, February 2014, and August 2014.  The Board finds that the reports of these VA examinations contain sufficient specific clinical findings and informed discussion of the history and features of (as well as functional impairment due to) the Veteran's lumbar spine and lower extremity radiculopathy disabilities to constitute probative medical evidence adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  All of the relevant development requested by the Board's December 2013 and September 2015 remands was fully completed.  See Stegall v. West, 11 Vet. App. 268 (1998).
The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matters of the ratings for lumbar spine disability and right and left lower extremity radiculopathy, and that no further development of the evidentiary record in these matters is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where an appeal is from the initial rating assigned with the award of service connection, separate "staged" ratings may be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).

The Veteran's lumbar spine disability has been rated under Code 5243 and the General Rating Formula for Diseases and Injuries of the Spine, which provide the following criteria for disability with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or, for favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, normal extension is zero to 30 degrees, normal left and right lateral flexion is zero to 30 degrees, and normal left and right lateral rotation is zero to 30 degrees.  38 C.F.R. § 4.71a, Code 5243, Note (2).  All measured ranges of motion are to be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, Code 5243, Note (4).

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Code 5243, Note (5).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the following ratings are applied.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks per year.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks but less than twelve weeks per year.  An "incapacitating episode" is defined as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).
In determining the degree of limitation of motion for the Veteran's lumbar spine disability, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disease.  38 C.F.R. § 4.45.

Any associated objective neurologic abnormalities are to be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Code 5243, Note (1).

The Veteran's right lower extremity radiculopathy and left lower extremity radiculopathy have each been rated under Code 8521 (for external popliteal nerve paralysis), which sets forth the following criteria.  A 10 percent rating is warranted for mild incomplete paralysis; a 20 percent rating is warranted for moderate incomplete paralysis; a 30 percent rating is warranted for severe incomplete paralysis; and a 40 percent rating is warranted for complete paralysis, with foot drop and slight droop of the first phalanges of all toes, where one cannot dorsiflex the foot, extension (dorsal flexion) of the proximal phalanges of the toes is lost, abduction of the foot is lost, adduction is weakened, and anesthesia covers the entire dorsum of the foot and toes.  38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Code 8521.

The term "incomplete paralysis," with respect to peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims being decided.

The Veteran filed the instant claim for an increased rating for lumbar spine disability (which led to separate awards of service connection for associated right and left lower extremity radiculopathy) in September 2009.  [As noted above, a temporary total (100 percent) rating has been assigned for lumbar spine disability from August 6, 2009 through October 31, 2009 and from March 16, 2011 through May 31, 2011 (both periods for convalescence, under 38 C.F.R. § 4.30).  As the maximum rating is awarded for those two periods, the matter of the rating for those periods is moot and will not be addressed herein.]

From November 1, 2009 through March 15, 2011 and from June 1, 2011, the Veteran's lumbar spine disability has been, and is, manifested by forward flexion to 30 degrees at worst when considering his complaints of pain and functional loss.  However, during such periods, no ankylosis, incapacitating episodes (of bed rest prescribed by a physician), or associated neurological manifestations [other than the radiculopathy of both lower extremities, fecal incontinence, and urinary incontinence which are already service-connected] are shown at any time.

Regarding ankylosis, range of motion studies throughout the record (including on October 2009, January 2011, February 2014, and August 2014 VA spine examinations) found that the Veteran's lumbar spine is not ankylosed.  While he testified at the February 2012 hearing that he has constant back pain and uses a cane and brace for support, he did not allege that his lumbar spine is ankylosed.
Regarding incapacitating episodes (of bed-rest prescribed by a physician), there is no evidence in the record (including in complaints and history elicited on October 2009, January 2011, February 2014, and August 2014 VA spine examinations) that the Veteran ever had-bed rest prescribed for a total duration of at least six weeks (as required for the next higher rating of 60 percent under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  On January 2011 examination, incapacitating episodes were noted, but were described as episodes during which he was unable to walk/drive/take care of his lawn, and not involving prescribed-bed rest.  At the February 2012 hearing, he testified that he had never been confined to bed due to his lumbar spine disability.  On February 2014 examination, it was noted that he had not had flare-ups in the sense that he was on strict bed-rest per a doctor's instruction; a July 2014 addendum to the examination clarified that he was not placed on bed-rest by a physician.

Regarding neurological manifestations, the Veteran has separately rated radiculopathy of both lower extremities (which will be discussed further below).  Fecal incontinence and urinary incontinence are also recognized complications separately rated (to date he has not appealed the initial ratings assigned for such impairment by a December 2015 rating decision, and those ratings are not at issue herein).  While an April 2011 private treatment record notes "chronic retrograde ejaculation," this finding was noted following his March 16, 2011 spine surgery (during a period when he was receiving a temporary total rating for his lumbar spine disability), and was not noted at any other time.

Accordingly, the Board finds that a rating in excess of 40 percent for lumbar spine disability is not warranted at any time from November 1, 2009 through March 15, 2011 or from June 1, 2011.  See 38 C.F.R. § 4.71a, Code 5243; see also Francisco, 7 Vet. App. at 55, 58; see also Hart, 21 Vet. App. at 505.

Prior to February 14, 2014, the Veteran's right lower extremity radiculopathy was manifested by no more than mild incomplete paralysis of the external popliteal nerve, with no moderate or severe incomplete paralysis and no complete paralysis shown.  On October 2009 VA spine examination, it was noted that he had decreased sensation on the dorsum and lateral border of the right foot, and MRI findings of broad-based bulging disc at L4 with bilateral neural foraminal encroachment were noted to be mild.  On January 2011 VA spine examination, it was noted that he had decreased pain or pinprick sensation on the right leg/distal to ankle, but he denied paresthesias.  From February 14, 2014, his right lower extremity radiculopathy has been manifested by no more than moderate incomplete paralysis of the external popliteal nerve, with no severe incomplete paralysis and no complete paralysis shown.  On February 14, 2014 VA spine and peripheral nerves examinations, it was noted that he had moderate incomplete paralysis of the sciatic and external popliteal nerves in his right lower extremity.  [As the Veteran's sciatic nerve symptomatology overlaps with his external popliteal nerve symptoms, the Board finds that a separate rating under Code 8520, for paralysis of the sciatic nerve, would constitute pyramiding and therefore is prohibited.  See 38 C.F.R. § 4.14.]  On August 2014 VA spine examination, his right lower extremity radiculopathy was characterized as mild.  Accordingly, the Board finds that ratings in excess of 10 percent (prior to February 14, 2014) and/or in excess of 20 percent (from February 14, 2014) for right lower extremity radiculopathy are not warranted.  See 38 C.F.R. § 4.124a, Code 8521; see also Fenderson, 12 Vet. App. at 119, 126-127.

The Veteran's left lower extremity radiculopathy has been, and is, manifested by no more than mild incomplete paralysis of the external popliteal nerve, with no moderate or severe incomplete paralysis and no complete paralysis shown.  On October 2009 VA spine examination, it was noted that he had no abnormal sensation findings in the left foot, and MRI findings of broad-based bulging disc at L4 with bilateral neural foraminal encroachment were noted to be mild.  On January 2011 VA spine examination, it was noted that he had decreased pain or pinprick sensation on the left leg/distal to ankle, but the Veteran denied any paresthesias.  On February 2014 VA spine and peripheral nerves examinations, it was noted that he had no paralysis (either incomplete or complete) of the external popliteal nerve in his left lower extremity, though he continued to complain of numbness.  On August 2014 VA spine examination, no left lower extremity radiculopathy was noted, though he continued to complain of numbness.  Accordingly, the Board finds that a rating in excess of 10 percent for left lower extremity radiculopathy is not warranted at any time during the evaluation period.  See 38 C.F.R. § 4.124a, Code 8521; see also Fenderson, 12 Vet. App. at 119, 126-127.
Consideration has been given regarding whether the schedular evaluations for the Veteran's lumbar spine disability (from November 1, 2009 through March 15, 2011 and from June 1, 2011), right lower extremity radiculopathy, and left lower extremity radiculopathy are inadequate, requiring referral of the claim(s) to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  Extraschedular consideration involves a three-step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, a determination must be made as to whether the schedular criteria reasonably describe a Veteran's disability level and symptomatology.  If the schedular rating criteria reasonably describe a Veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  If the schedular rating criteria do not reasonably describe a Veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization is found, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating.

Here, the schedular criteria provide for ratings in excess of those assigned for greater degrees of lumbar spine and external popliteal nerve disability, but such greater degrees of disability are not shown.  [While it was noted at the February 2012 hearing that the Veteran's lumbar spine and bilateral lower extremity radiculopathy disabilities have caused him to need a motorized chair to go up and down stairs and have required strong treatments in the form of frequent steroid injections and narcotic pain patches, these findings have not been shown to demonstrate severity which is equivalent to ankylosis in the lumbar spine or at least moderate incomplete paralysis in either lower extremity, and the Veteran has not presented any such arguments.]  As such, the diagnostic criteria encompass all symptoms and related functional impairment of the lumbar spine and bilateral lower extremity radiculopathy disabilities shown during the periods of time considered and therefore are not inadequate, and referral of these matters for consideration of an extraschedular rating is not warranted.
The preponderance of the evidence is against the claims for higher ratings for the lumbar spine disability, and right and left lower extremity radiculopathy.  There is no doubt to be resolved; the appeals in the matters must be denied.


ORDER

A rating in excess of 40 percent for a post- L5-S1 laminectomy lumbar spine disability is denied for the periods from November 1, 2009 through March 15, 2011 and from June 1, 2011.

Ratings for right lower extremity radiculopathy in excess of 10 percent prior to February 14, 2014 and/or in excess of 20 percent from that date are denied.

A rating in excess of 10 percent for left lower extremity radiculopathy is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


